Citation Nr: 1602193	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  11-03 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to June 1987.  The Veteran enlisted in service again on October 13, 1987, but was discharged on December 23, 1987, due to fraudulent entry.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).   

In June 2015, the RO issued a statement of the case denying the Veteran's claim for a compensable rating for a bilateral foot disability.  The Veteran did not submit a substantive appeal regarding that issue and there is no issue regarding the feet currently in appellate status before the Board. 

The issue of entitlement to an increased rating for PTSD has been raised by the record in a June 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since discharge from service the Veteran has been shown to have refractive error, but no other disability of the eyes.


CONCLUSION OF LAW

The criteria for service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the VCAA, the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In November 2008, prior to the April 2009 rating decision on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate the claim, and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This letter also notified him how ratings and effective dates are assigned. 

The Board notes that the Veteran's service treatment records (STRs) and VA treatment records have been obtained.  The Veteran has been provided a VA medical examination and a VA medical opinion has been obtained.  The Veteran has provided testimony in support of his claim.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  The Veteran has not indicated that there is any additional obtainable evidence that should be obtained to substantiate the claim. 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge discussed the issues on appeal and explained what must be shown for service connection to be granted.  He sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  He elicited from the Veteran testimony that he had hearing and eye problems during service that had persisted ever since.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claim.

II. Service Connection Law and Regulations

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

III.  History and Analysis

The Veteran asserted on his November 2008 claim for VA compensation benefits that he damaged his eyes while welding in 1982.  At his September 2015 hearing the Veteran reported that he injured his eyes due to welding while in service.  He stated that he started noticing eye problems while in service and that they had never really gone away.  He reported that he had not received any treatment outside of the military for his eye problems.  The Veteran also noted that he had conjunctivitis during service and he thought that his current eye problems were due to such.  The Veteran's representative said that he had read some reports about long term damage from welding.  He indicated that he would submit such information.  However, no additional information was submitted regarding the Veteran's eyes.  

The Veteran's STRs show that in October 1980 the Veteran reported eye irritation and possibly getting something in his eyes the week before.  The left eye was erythematous.  The assessment was conjunctivitis.  In April 1982 the Veteran was seen for eye irritation due to welding for five hours.  It was noted that the Veteran had bilateral photophobia after a prolonged period of welding.  The impression was ciliary muscle spasm secondary to flash burn of welding arc.  Patches were put over the Veteran's eyes.  On examination the next day the Veteran was asymptomatic, with no complaints of eye pain or photophobia.  He was returned to full duty and cautioned to use goggles when welding.  The remainder of the Veteran's STRs are silent to eye complaints.  In June 1987 the Veteran filled out a Report of Medical History (RPH) on which he denied any eye trouble.  The June 1987 separation examination report indicated that the Veteran to had 20/20 vision in both eyes and no disability of the eyes. 

The Veteran again denied any eye problems on a September 1987 RPH when he attempted to reenlist into service.  The September 1987 reenlistment examination report indicates that the Veteran had 20/20 vision in both eyes and no eye disability.

The Veteran was provided a VA optometry consult in October 2009.  The Veteran reported blurred distance and near vision, which he attributed to welding while in service.  The examiner noted that the Veteran had normal anatomy funduscopically and normal histology.  The assessment was mild refractive error.  The Veteran visited a VA optometrist again in January 2010.  The assessment was refractive error.  

On VA examination in December 2010, the Veteran reported that his eye got burnt in service due to welding and that he had been treated with eye patching.  The veteran denied eye pain and denied double vision.  The assessment was refractive error of both eyes.  The examiner noted that there were no signs of any permanent ocular damage from the welding incident.  

The record confirms that the Veteran experienced conjunctivitis of the eyes and flash burns of the eyes during service.  However, there is no indication in the STRs or the post service medical records that any of the eye problems during service resulted in any residual disability.  Furthermore, the December 2010 VA examiner indicated that the Veteran's welding injury during service did not result in any permanent ocular damage.  The post service medical records indicate that the only current problem the Veteran has with his eyes is refractive error. 

The Board notes that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990). 

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  While the Board recognizes the Veteran's sincere belief in his claim, the most competent medical evidence of record does not show that the Veteran has a current disability of either eye within the meaning of applicable legislation.  Nor is there any evidence of a superimposed disability on the Veteran's congenital or developmental refractive error, which was not present during service.

The Board has considered the Veteran's contentions that his eye problems are the result of his military service.  As discussed above, while the Veteran is competent to report observed symptoms, such as blurry vision, he is not necessarily competent to diagnose the cause of such symptoms.  This is particularly the case involving complex diagnoses such as refractive error of the eye or similar diagnosis.  Post service VA examiners have attributed the Veteran's complaints of blurry vision to refractive error, for which service connection is not warranted in the absence of superimposed disability.  Given the complex nature of diagnosing an eye disability, the Board finds that the medical findings and conclusions of the VA examiners to be far more competent and probative than the Veteran's assertions that he has eye problems that are due to his military service.

As there is no competent medical evidence of a current disability of either eye within the meaning of applicable legislation, or evidence of a superimposed disability, the Board concludes that the preponderance of the evidence is against the claim and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for eye disability is denied.


REMAND

The Veteran maintains that he is entitled to service connection for bilateral hearing loss due to his exposure to jet engine and other noise while serving on an aircraft carrier.  The Veteran's records indicate that he served on an aircraft carrier and that his duties included aircraft launch and recovery.  The STRs show that the Veteran's hearing acuity was tested frequently.  Based on the above, the Board concedes that the Veteran was exposed to acoustic trauma during service.

In this case, audiometric test results recorded in a December 2010 VA examination report show that the Veteran had speech recognition scores of 80 percent in the right ear and 92 percent in the left ear.  This indicates that at that time the Veteran had bilateral hearing loss as defined by 38 C.F.R. § 3.385.

The December 2010 VA examiner noted that the Veteran had normal hearing during service and opined that the Veteran's current hearing loss is not likely due to service because hearing loss due to noise occurs at that time of the noise exposure and not subsequently.   

The Board finds that a new examination and opinion are necessary because the basis of the December 2010 opinion is insufficient for adjudication purposes.  In short, the examiner based her opinion, that the Veteran's hearing loss was not a result of military noise exposure, on the lack of evidence indicating a hearing loss disability during service.  As the examiner noted, the Veteran's hearing acuity was normal on separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  As noted in Hensley , however, the lack of a demonstrated hearing loss disability in service "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley, 5 Vet. App. at 159.  A VA examiner must provide an opinion based not only on what was evident during service, but also on what has happened since service.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology examination.  The examiner should review the claims folder prior to examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss disorder is related to any in-service disease, event, or injury.  In answering this question, please consider that it is conceded that the Veteran was exposed to acoustic trauma during his military service.  The examiner should discuss the results of audiometric testing during service, in particular the January 1981 threshold results which show higher auditory thresholds than the other reports, including a measurement of 25 decibels in the left ear at 4000 Hertz.  The opinion provider should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  The examiner is asked to explain the reasons behind all opinions expressed and conclusions reached. 

2. Thereafter, readjudicate the claim of service connection for bilateral hearing loss. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


